RECEIVED

MAR 1 ;9 2019 UNITED sTATEs DISTRICT CoURT
WESTERN DISTRICT oF LoUIsiANA
wES&KYB%W$ZF°SSE.A~ ALEXANDRIA DIVIsIoN

ALEXANDR|A, LOUIS|ANA
REGINALD T. MoRRls, cAsE No. 1:18-0v-1322-P
Piaintiff
VERsUs JUDGE DEE D. DRELL
CoNcoRDiA PARISH MAGISTRATE JUDGE PEREz-MoNTEs
coRREcTIoNAL FACILITY, ET AL.,
Defendants

JUDGMI`

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 12), noting the absence of objections
thereto, and concurring With the l\/.[agistrate Judge’s findings under the applicable
laW;

lT IS ORDERED that the Cornplaint (Docs. 1, 10, 11) is DENIED and
DISMISSED WITH PREJUDICE under §§ 1915(€)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, TeXas.

. V°`
THUS DONE AND SIGNED at AleXandria, Louisiana, this 13 Vday of

/ylMC/\)( , 2019.

DEE D. DREL/L'
UNITED STATES DISTRICT JUDGE

